Execution Version


Exhibit 10.32




PREFERRED STOCK PURCHASE AGREEMENT
This PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of
the 11th day of April, 2017 by and among SRE Monarch, LLC, a Delaware limited
liability company (“Seller”), JPMorgan Chase Funding Inc. a Delaware corporation
(“Purchaser”) and IMH Financial Corporation, a Delaware corporation (the
“Company” and, together with Seller and Purchaser, the “Parties”).
WHEREAS, Seller owns 5,595,148 shares of Series B-2 Cumulative Convertible
Preferred Stock of the Company, $0.01 par value per share (the “B-2 Preferred
Stock”), issued pursuant to the Cumulative Convertible Preferred Stock
Subscription Agreement dated as of July 24, 2014 between Seller and the Company
(the “Purchased Shares”);
WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, the Purchased Shares on the terms and conditions set forth in this
Agreement (the “Transfer”);
WHEREAS, the board of directors of the Company (the “Board”) has duly adopted
resolutions approving the Transfer in all respects, including the approval
contemplated by Section 5.04(b) of the Company’s by-laws and by Section 11 of
the Certificate of Designation of the Series B Preferred Stock (the “Certificate
of Designation”), a copy of which resolutions is attached as Exhibit A hereto
(the “Board Approval”);
WHEREAS, the holders of the Company’s Series B-1 Cumulative Convertible
Preferred Stock, $0.01 par value per share (together with the B-2 Preferred
Stock, the “Series B Preferred Stock”), acting together with the holders of the
B-2 Preferred Stock, have approved the Transfer in all respects in accordance
with Section 1.1.5 of Schedule 1 to the Certificate of Designation by the
written consent of holders representing the requisite number of shares of Series
B Preferred Stock for approval of the Transfer, a copy of which is attached as
Exhibit B (the “Series B Stockholder Approval”);
WHEREAS, the Board has duly adopted resolutions declaring and authorizing the
payment of the regular quarterly dividend on the Series B Preferred Stock,
representing all the accrued and unpaid dividends thereon for the period
beginning January 1, 2017 and ending March 31, 2017 (the “Series B First Quarter
Dividend”), of which, $360,003.01 in the aggregate (the “SRE Dividend Amount”)
is payable to Seller in respect of the Purchased Shares which were held by
Seller as of March 31, 2017, the record date for the Series B First Quarter
Dividend; and
WHEREAS, Seller is a party to that certain Investors’ Rights Agreement, dated
July 24, 2014 (the “Investor Rights Agreement”), with the Company and another
holder of Series B Preferred Stock with respect to the Purchased Shares and in
connection with the purchase and sale of the Purchased Shares, Seller desires to
assign all of its right, title and interest in the Investor Rights Agreement to
Purchaser.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the Parties hereby agree as follows:




10

--------------------------------------------------------------------------------




Article 1
PURCHASE AND SALE; CLOSING
Section 1.1    Purchase and Sale. Subject to the terms and conditions of this
Agreement, at the Closing, Purchaser shall purchase and acquire from Seller, and
Seller shall sell, assign, transfer and deliver to Purchaser, the Purchased
Shares, free and clear of any liens, security interests, pledges or other
encumbrances (collectively “Liens”) other than restrictions (a) provided for
under applicable securities laws and (b) set forth in the Investors’ Rights
Agreement by and among the Company, Seller and JCP Realty Partners, LLC, dated
July 24, 2014 (the “Investors’ Rights Agreement”), for an aggregate purchase
price of Twenty Five Million Two Hundred Seventy Thousand Dollars and No Cents
($25,270,000.00) (the “Purchase Price”).
Section 1.2    Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Fried, Frank,
Harris, Shriver & Jacobson LLP, One New York Plaza, New York, New York, 10004,
at 10:00 A.M. local time on the date of this Agreement (the “Closing Date”).
Section 1.3    Closing Payments; Deliveries. At the Closing:
(a)    Purchaser shall pay the Purchase Price to Seller, by wire transfer of
immediately available federal funds to the account specified in writing by
Seller to Purchaser and the Company prior to the date hereof (the “Seller
Account”).
(b)    The Company shall pay to Seller, by wire transfer of immediately
available federal funds to the Seller Account, (i) the SRE Dividend Amount (to
the extent such amount was not paid by the Company prior to the Closing) and
(ii) $304,000.00 (the “Expense Reimbursement Amount”).
(c)    Subject to and conditioned upon payment to the Seller Account of the
Purchase Price by Purchaser and the SRE Dividend Amount and the Expense
Reimbursement Amount by the Company, Seller shall execute, acknowledge (where
appropriate) and deliver, or cause to be delivered (i) to Purchaser (A) the
original stock certificate(s) representing the Purchased Shares, duly endorsed
for transfer or accompanied by stock powers duly executed in blank; and (B) a
“transferor’s certification of non-foreign status” in the form attached hereto
as Exhibit C, duly executed by Seller; and (ii) to Purchaser and the Company, a
resignation of Seth Singerman from the Board (and any and all committees
thereof) in the form attached hereto as Exhibit D.
(d)    Subject to and conditioned upon payment to the Seller Account of the
Purchase Price by Purchaser and the SRE Dividend Amount and the Expense
Reimbursement Amount by the Company, Seller hereby irrevocably transfers and
assigns to Purchaser all of its right, title and interest in, to and under the
Investor Rights Agreement, and the Company hereby acknowledges such assignment
from Seller to Purchaser, and from and after the date hereof, and as the context
requires, any reference to Seller in the Investor Rights Agreement in its
capacity as a holder of any of the Purchased Shares shall be deemed and
understood to be a reference to Purchaser.




10

--------------------------------------------------------------------------------




Article 2
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants to the Company and Purchaser that:
Section 2.1    Organization and Good Standing. Seller is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization.
Section 2.2    Ownership of the Purchased Shares. Seller is the record and
beneficial owner of the Purchased Shares, and such Purchased Shares are free and
clear of any Liens other than restrictions (a) provided for under applicable
securities laws and (b) set forth in the Investors’ Rights Agreement. Other than
the Purchased Shares, neither Seller or nor any affiliate of Seller owns, of
record or beneficially, any shares of capital stock or other equity securities
(or securities exercisable, convertible or exchangeable for equity securities)
(collectively, “Equity Securities”) of the Company or any of its subsidiaries.
Seller has not, directly or indirectly, granted any option, warrant or other
right to any person to acquire any of the Purchased Shares, and other than the
Investors’ Rights Agreement, is not a party to any contract or other agreement
relating to the Purchased Shares or any other Equity Securities of the Company
or its subsidiaries. As of the date hereof, Seller has not exercised, or
provided notice to the Company of its intent to exercise, its right to convert
all or any portion of the B-2 Preferred Stock into shares of common stock of the
Company (the “Common Stock”) pursuant to Section 6 of the Certificate of
Designation. As of the date hereof and other than the SRE Dividend Amount to be
paid by the Company on the date hereof in respect of the Series B First Quarter
Dividend, Seller has received payment in full of all dividends that have accrued
to the Series B-2 Preferred Stock since the Series B Original Issue Date (as
defined in the Certificate of Designation).
Section 2.3    Authority; Execution; Enforceability. Seller has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution and delivery of this Agreement, the performance of its
obligations hereunder, and the consummation of the transactions contemplated
hereby, by Seller have been duly authorized by all requisite action on the part
of Seller and no other action on the part of Seller is necessary to authorize
the execution, delivery and performance of this Agreement by the Company or the
consummation of the transactions contemplated hereby. Assuming due execution and
delivery of this Agreement by Purchaser and the Company, this Agreement
constitutes the valid and legally binding obligation of Seller, enforceable
against it in accordance with its terms and conditions, subject to
(x) bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and (y) general principles of
equity.
Section 2.4    Consents and Approvals. No notice, report, registration or other
filing is required to be made by Seller with, nor are any consents, approvals or
authorizations required to be obtained by Seller from, any governmental or
regulatory authority of the United States, any State or locality thereof or any
foreign jurisdiction (each, a “Governmental Authority”) or any other person
under any contract, agreement or other obligation to which Seller is party or by
which its assets are bound, in connection with the valid execution, delivery or
performance of this Agreement, the consummation by Seller of the transactions
contemplated by this Agreement and all other




10

--------------------------------------------------------------------------------




agreements and instruments contemplated hereby or the sale of the Purchased
Shares by Seller in accordance with this Agreement.
Section 2.5    Independent Assessment. Seth Singerman, an affiliate of Seller,
is a member of the Board and through his participation on the Board is aware of
and knowledgeable about the Company and its business and prospects. In
formulating its decision to sell the Purchased Shares to Purchaser, Seller has
had (a) access to Mr. Singerman’s knowledge and (b) the opportunity to ask
questions and receive answers from the Company concerning the Company and its
businesses and prospects, and Seller has been permitted access to all
information which it has requested to evaluate the merits and risks of the sale
of the Purchased Shares hereunder.
Section 2.6    No Conflicts. The execution, delivery and performance of this
Agreement by Seller does not, and the consummation of the transactions
contemplated hereby by Seller will not, violate, conflict with or result in a
breach of or constitute a default (with or without notice or lapse of time, or
both) under: (a) any provision of the charter documents (or similar governing
documents) of Seller, (b) any agreement, instrument, permit, franchise, license,
judgment or order applicable to Seller or the Purchased Shares, other than such
conflicts, breaches or defaults that, individually or in the aggregate, do not
affect Seller’s ability to perform its obligations hereunder and do not result
in, and would not reasonably be expected to result in, the creation of any Lien
on the Purchased Shares or any liability or obligation for which Purchaser or
the Company may be responsible, or (c) any statute, law, ordinance, rule,
regulation or order of any Governmental Authority or any judgment, order or
decree (U.S. federal, state or local or foreign) applicable to Seller.
Section 2.7    Litigation. There is no action, claim, dispute, arbitration,
audit, hearing, inquiry, investigation, administrative enforcement proceeding,
litigation or suit (whether civil, criminal, administrative or investigative)
(“Litigation”) commenced, brought, conducted, or heard by or before, or
otherwise involving, any governmental or arbitration tribunal pending or, to the
knowledge of Seller, threatened against Seller, and there is no judgment, decree
or order against Seller, in each case, that would be reasonably likely to
adversely affect Seller’s ability to perform its obligations under this
Agreement or prohibit or make void the Transfer.
Section 2.8    Fee Agreement. As of the date hereof, and without limiting any
rights with respect to transactions after the date hereof, all amounts required
to be paid to Seller by the Company pursuant to the SRE Fee Agreement, dated
July 24, 2014, between the Company and Seller, as amended by the First Amendment
to Fee Agreement, dated August 24, 2015, between the Company and Seller (as so
amended, “Fee Agreement”) have been paid in full and the Fee Agreement has been
terminated.
Article 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to Seller and Purchaser (other than the
representations in Sections 3.6, 3.7 and 3.8, which the Company represents and
warrants only to Purchaser) that:




10

--------------------------------------------------------------------------------




Section 3.1    Organization and Good Standing. The Company is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization.
Section 3.2    Authority; Execution; Enforceability. The Company has full power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery of this Agreement, the
performance of its obligations hereunder, and the consummation of the
transactions contemplated hereby, by the Company have been duly authorized by
all requisite action on the part of the Company and no other action on the part
of the Company is necessary to authorize the execution, delivery and performance
of this Agreement by the Company or the consummation of the transactions
contemplated hereby. Assuming due execution and delivery of this Agreement by
Seller and Purchaser, this Agreement constitutes the valid and legally binding
obligation of the Company, enforceable against it in accordance with its terms
and conditions, subject to (a) bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally
and (b) general principles of equity.
Section 3.3    No Conflicts. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated by this
Agreement will conflict with or constitute on the part of the Company a breach
of or default (or an event which, with notice or lapse of time or both, would
constitute a default) or give rise to any right of termination, amendment,
cancellation or acceleration under (a) its certificate of incorporation, as
amended, including the certificates of designation of any preferred stock of the
Company (other than the Series B Stockholder Approval); (b) its by-laws, as
amended (other than the Board Approval); (c) any loan or credit agreement, note,
bond, mortgage, indenture, lease, permit, concession, franchise, license,
contract, agreement or other instrument, arrangement, understanding or
obligation to which the Company or any of its subsidiaries is a party or by
which any of them or any of their properties or assets may be bound; or (d) the
Delaware General Corporation Law (the “DGCL”), or any other federal, state or
local law, statute, ordinance, rule, regulation or any decree, writ, injunction,
judgment or order of any court or administrative or other governmental body or
any arbitration award which is either applicable to, binding upon or enforceable
against the Company.
Section 3.4    Consents and Approvals. Other than the Board Approval and the
Series B Stockholder Approval, no notices, reports, registrations or other
filings are required to be made by the Company with, nor are any consents,
approvals or authorizations required to be obtained by the Company from, any
Governmental Authority or any other person under any contract, agreement or
other obligation to which the Company is party or by which its assets are bound,
in connection with the valid execution, delivery or performance of this
Agreement and all other agreements and instruments contemplated hereby by the
Company or the consummation by the Company of the transactions contemplated by
this Agreement and all other agreements and instruments contemplated hereby. The
Board Approval attached as Exhibit A is a true, correct and complete copy of the
resolutions adopted by the Board on [April 2, 2017], authorizing the Transfer
and the Company’s execution, delivery and performance of this Agreement, and
such resolutions were duly and validly adopted, have not been revoked or
modified and are in full force and effect. The Series B Stockholder Approval
attached as Exhibit B is a true, correct and complete copy of the written
consent executed by holders of Series B Preferred Stock representing at least
the Required Holders (as defined in the Certificate of Designation) and
delivered on April 10, 2017, authorizing the Transfer, and such




10

--------------------------------------------------------------------------------




written consent was duly and validly delivered in accordance with the DGCL, has
not been revoked or modified and is in full force and effect. Other than the
Board Approval and the Series B Stockholder Approval, no other approval or
consent of the Board or the holders of any Equity Securities of the Company is
required to authorize and approve the Transfer.
Section 3.5    Litigation. There is no action, claim, dispute, arbitration,
audit, hearing, inquiry, investigation, administrative enforcement proceeding,
litigation or suit (whether civil, criminal, administrative or investigative)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any governmental or arbitration tribunal pending or, to the knowledge of the
Company, threatened against the Company, and there is no judgment, decree or
order against the Company, in each case, that would be reasonably likely to
adversely affect the Company’s ability to perform its obligations under this
Agreement or prohibit or make void the Transfer.
Section 3.6    Company Securities. Schedule 3.6 attached hereto sets forth a
correct and complete listing of (a) all of the Equity Securities of the Company
authorized, the number and type of its Equity Securities issued and outstanding
and the current record and beneficial ownership of such Equity Securities, and
(b) since the formation of the Company, each issuance or grant of Equity
Securities by the Company to any person, each purchase or redemption of Equity
Securities of the Company and each transfer of Equity Securities by any holder
of Equity Securities, in each case, specifying the date thereof, the type and
number of Equity Securities and the persons involved in such transaction. All of
the Equity Securities of the Company are duly authorized, have been validly
issued and are fully paid and non-assessable, are owned beneficially and of
record by those persons set forth in Schedule 3.6, and were issued in compliance
with applicable securities laws or exemptions therefrom.
Section 3.7    Non-Foreign Status. Seller is not a “foreign person” as defined
in Section 1445(f)(3) of the Code.
Section 3.8    No Conversion. As of the date hereof, (a) the Company has not
received any notice from any holder of the Series B Preferred Stock (including
Seller, for the avoidance of doubt) of such holder’s intent to exercise its
right to convert all or any portion of the B-2 Preferred Stock into shares of
the Common Stock pursuant to Section 6 of the Certificate of Designation, and
(b) no event that would trigger the Automatic Conversion Time (as defined in the
Certificate of Designation) pursuant to Section 7 of the Certificate of
Designation has occurred.
Article 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser represents and warrants to the Company and Seller that:
Section 4.1    Authority; Execution; Enforceability. Purchaser has full power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery of this Agreement, the
performance of its obligations hereunder, and the consummation of the
transactions contemplated hereby, by Purchaser have been duly authorized by all
requisite action on the part of Purchaser and no other action on the part of
Purchaser is necessary to authorize the




10

--------------------------------------------------------------------------------




execution, delivery and performance of this Agreement by Purchaser or the
consummation of the transactions contemplated hereby. Assuming due execution and
delivery of this Agreement by Seller and the Company, this Agreement constitutes
the valid and legally binding obligation of Purchaser, enforceable against it in
accordance with its terms and conditions, subject to (a) bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and (b) general principles of equity.
Section 4.2    Restricted Securities. Purchaser is acquiring the Purchased
Shares for its own account, not as a nominee or agent, and not with a view to
their distribution within the meaning of Section 2(11) of the Securities Act of
1933, as amended (the “Securities Act”), in any manner that would be in
violation of the Securities Act and with no present intention of distributing or
reselling, or granting any participation in, any part thereof. Purchaser
understands that (a) except as provided in the Investors’ Rights Agreement, the
Purchased Shares will not be registered under the Securities Act or any state
securities laws and (b) the Purchased Shares may not be sold or otherwise
disposed of unless such sale or disposition is registered under the Securities
Act and applicable state securities laws or such sale or other disposition is
exempt from registration thereunder. Purchaser understands that no public market
now exists for the Purchased Shares, and that there can be no assurance that a
public market will ever exist for the Purchased Shares.
Section 4.3    Accredited Investor; Non-Reliance. Purchaser is an “accredited
investor” (as defined in Rule 501(a) under the Securities Act). Purchaser has
sufficient knowledge and experience in financial and business matters so as to
be capable of evaluating the merits and risks of its investment in the Purchased
Shares and is capable of bearing the economic risks of such investment for an
indefinite period of time. Purchaser acknowledges and agrees that (a) Seller has
not made any representations or warranties to Purchaser except for the
representations and warranties made by Seller in Article 2 hereof, (b) Seller
has not made any representations or warranties to Purchaser with regard to the
value of the Purchased Shares or the assets, liabilities, financial condition,
prospects or operations of the Company, (c) Purchaser is not relying upon Seller
for any tax, investment or other advice, and (d) Purchaser freely accepts the
investment risk inherent in the ownership of the Purchased Shares.
Section 4.4    Consents and Approvals. No notices, reports, registrations or
other filings are required to be made by Purchaser with, nor are any consents,
approvals or authorizations required to be obtained by Purchaser from, any
Governmental Authority or any other person under any contract, agreement or
other obligation to which Purchaser is party or by which its assets are bound,
in connection with the valid execution, delivery or performance of this
Agreement and all other agreements and instruments contemplated hereby by
Purchaser or the consummation by Purchaser of the transactions contemplated by
this Agreement and all other agreements and instruments contemplated hereby, in
each case except for such notices, reports, registrations and other filings the
failure of which to make or obtain, individually or in the aggregate, are not
material to Purchaser’s ability to perform its obligations hereunder.
Section 4.5    No Conflicts. The execution, delivery and performance of this
Agreement by Purchaser do not, and the consummation of the transactions
contemplated hereby by Purchaser will not, violate, conflict with or result in a
breach of or constitute a default (with or without notice




10

--------------------------------------------------------------------------------




or lapse of time, or both) under any agreement, instrument, permit, franchise,
license, judgment or order applicable to Purchaser, other than such conflicts,
breaches or defaults that, individually or in the aggregate, are not material to
Purchaser’s ability to perform its obligations hereunder.
Article 5
RELEASE
Section 5.1    In further consideration for each Party’s execution of this
Agreement and performance of transactions contemplated herein, effective, and
conditioned, upon the payment in full of the Purchase Price by Purchaser and the
SRE Dividend Amount and the Expense Reimbursement Amount by the Company, each of
Seller and the Company, on behalf of itself and each of its direct and indirect
beneficial owners, officers, directors, employees, agents, affiliates and
representatives (and each of their respective successors and assigns),
unconditionally and irrevocably acquits and forever fully releases and
discharges each other Party, and each of their affiliates, partners,
subsidiaries, officers, employees, agents, attorneys, principals, directors, and
shareholders, and their respective heirs, legal representatives, successors and
assigns (collectively, the “Releasees”), from any all claims, demands, causes of
action obligations, remedies, suits, damages and liabilities of any nature
whatsoever, whether now known or unknown, suspected, unsuspected or claimed,
matured or unmatured, direct or derivative, whether arising under common law, in
equity, or under statute, which Seller or the Company, as applicable, or its
direct and indirect beneficial owners, officers, directors, employees, agents,
affiliates and representatives (and each of their respective successors and
assigns), has ever had or now has against any of the Releasees, and which may
have arisen at any time prior to the Closing, and/or which are in any manner
related to, arise from, or are in connection with, directly or indirectly,
ownership of the Purchased Shares, the Certificate of Incorporation (including
the Certificate of Designation), the Bylaws, the Investor Rights Agreement, the
Fee Agreement and/or related documents, instruments or agreements relating to
the ownership and operation of the Company prior to the Transfer, or the
enforcement of, attempted or threatened enforcement by any parties of any of
their respective common rights, remedies, or recourse related thereto (the
“Released Claims”); provided, however, that “Released Claims” shall not include
any claims, demands, causes of action obligations, remedies, suits, damages and
liabilities arising out of (i) this Agreement, (ii) the financing agreements by
and between the Company and Seller or any of its affiliates set forth on
Schedule 5.1 attached hereto, but only to the extent such claims expressly
survive the Company’s repayment of the loans or advances (and accrued interest
thereon) made to the Company pursuant to such agreements; or (iii) the service
of Seth Singerman as a member of the Board, any governing body of any subsidiary
of the Company or any committee of any of the foregoing, whether pursuant to the
Company’s or such subsidiary’s certificate of incorporation, bylaws or
equivalent organizational or governance documents in effect as of the date
hereof, any applicable insurance policies of the Company in effect as of the
date hereof, or that certain Indemnification Agreement, dated as of July 24,
2014, by and between the Company and Seth Singerman. From and after the Closing
and the payment in full of the Purchase Price by Purchaser and the SRE Dividend
Amount and the Expense Reimbursement Amount by the Company, each of Seller and
the Company, as applicable, covenants and agrees not to ever commence,
voluntarily aid in any way, prosecute, or cause to be commenced or prosecuted
against any of the Releasees, any action or other proceeding based upon any of
the Released Claims.




10

--------------------------------------------------------------------------------




Section 5.2    Each of the Company and Seller understands, acknowledges and
agrees that, once effective, the release set forth above may be asserted as a
full and complete defense, and may be used for a basis for an injunction
against, any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.
Section 5.3    Each of the Company and Seller agrees that no fact, events,
circumstances, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.
Article 6
SURVIVAL; INDEMNIFICATION
Section 6.1    Survival. All representations and warranties contained in this
Agreement shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.
Section 6.2    Indemnification.
(a)    From and after the Closing, each Party (the “Indemnifying Party”) shall
indemnify and hold each of the other Parties, its affiliates and their
respective stockholders, directors and officers (collectively, the “Indemnified
Parties”) harmless from and against any and all liabilities, obligations,
deficiencies, demands, claims, suits, actions, causes of action, assessments,
losses, costs and expenses (including reasonable attorneys’ fees), sustained or
incurred by any such Indemnified Party, resulting from (i) any breach of a
representation or warranty made by the Indemnifying Party in this Agreement, and
(ii) any breach of a covenant made by the Indemnifying Party in this Agreement.
The provisions of this Section 6.2 are intended to be for the benefit of, and
shall be enforceable by, each Indemnified Party.
(b)    Except in the event of fraud and any equitable remedies that may be
available to any Party, indemnification under this Section 6.2 shall be the
Parties’ sole and exclusive remedy for any breach of this Agreement.
Section 6.3    Tax Treatment. Any amounts paid under this Article 6 shall, to
the extent permitted by law, be treated as an adjustment to the consideration
paid to Seller hereunder for federal, state and local tax purposes.
Article 7
GENERAL PROVISIONS
Section 7.1    Further Assurances. If any further action is necessary or
reasonably desirable to carry out the Transfer or this Agreement’s purposes,
each Party will take such further action (including but not limited to executing
and delivering any further instruments and documents and providing any
reasonably requested information) as any other Party may reasonably request.




10

--------------------------------------------------------------------------------




Section 7.2    Fees and Expenses. Except for the obligation of the Company to
pay the Expense Reimbursement Amount to Seller at the Closing, each Party shall
pay all costs and expenses incurred in connection with the preparation,
negotiation, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby; provided, that the prevailing Party(ies)
in any litigation, arbitration or other proceeding arising out of this Agreement
shall be reimbursed by the non-prevailing Party(ies) for all costs and expenses
incurred in such proceeding, including reasonable attorneys’ fees and expenses.
Section 7.3    Entire Agreement; Amendments. This Agreement is the entire
agreement of the Parties and supersedes all prior agreements and understanding
with respect to the subject matter hereof. No amendment or modification (or
termination or cancellation unless pursuant to the express terms) of this
Agreement shall be effective unless made in writing by all Parties.
Section 7.4    Severability. Any provision of this Agreement that is invalid,
unenforceable or illegal in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such invalidity, unenforceability or
illegality without affecting the remaining provisions hereof and without
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.
Section 7.5    Amendment; Waiver. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance, and either retroactively or prospectively) only with
the written consent of the Parties; provided, that any provision hereof may be
waived by any waiving party on such Party’s own behalf, without the consent of
any other Party.
Section 7.6    Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns, and no other person or entity shall have any rights,
interests or claims hereunder or be entitled to any benefits under or on account
of this Agreement as a third party beneficiary or otherwise. No Party may assign
either this Agreement or any of their rights, interests or obligations hereunder
without the prior written approval of the other Parties.
Section 7.7    Applicable Law; Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed in all respects, including but not limited to,
validity, interpretation and effect, by the laws of the State of New York
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof. Any Litigation against any party to this Agreement
arising out of or in any way relating to this Agreement shall be brought solely
in any federal or state court located in the State of New York in New York
County and each of the parties submits to the exclusive jurisdiction of such
courts for the purpose of any such Litigation. Each party irrevocably and
unconditionally agrees not to assert (a) any objection which it may ever have to
the laying of venue of any such Litigation in any federal or state court located
in the State of New York in New York County, (b) any claim that any such
Litigation brought in any such court has been brought in an inconvenient forum
and (c) any claim that such court does not have jurisdiction with respect to
such Litigation. Each party irrevocably and unconditionally waives any right to
a trial by jury.




10

--------------------------------------------------------------------------------




Section 7.8    Counterparts. This Agreement may be executed in one or more
original or electronic counterparts, each of which shall be deemed an original,
but all of which shall constitute the same instrument.
[Remainder of page left intentionally blank.]








10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have set their hands to this Preferred Stock
Purchase Agreement to be effective as of the date first written above.


 
IMH FINANCIAL CORPORATION






By:   /s/ Lawrence D. Bain               
Name: Lawrence D. Bain
Title: Chairman & CEO






SRE MONARCH, LLC






By: _/s/ Seth Singerman______
Seth Singerman, its President






JPMORGAN CHASE FUNDING INC.






By: __/s/ Chad Parson________
Name: Chad Parson
Title: Managing Director




 
 





[Signature Page to Preferred Stock Purchase Agreement]

--------------------------------------------------------------------------------






EXHIBIT A
Approval of the Board
(attached)


















    
    










EXHIBIT A

--------------------------------------------------------------------------------





EXHIBIT B
Series B Stockholder Approval
(attached)




EXHIBIT B

--------------------------------------------------------------------------------





EXHIBIT C
Certificate of Non-Foreign Status
(attached)


EXHIBIT C

--------------------------------------------------------------------------------






EXHIBIT D
Board Resignation
(attached)


























    


EXHIBIT C

--------------------------------------------------------------------------------






SCHEDULE 3.6
Company Equity Securities
(attached)


SCHEDULE 3.6

--------------------------------------------------------------------------------






SCHEDULE 5.1
Seller/Company Financing Agreements




SCHEDULE 5.1

